Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00247-CV

    Gloria M. CHANDLER-Deceased, and all other occupants of 4563 Lavender Lane, San
                             Antonio, Texas 78220,
                                   Appellants

                                                 v.

                        REVERSE MORTGAGE SOLUTIONS, INC.,
                                    Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2021CV04574
                          Honorable J. Frank Davis, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1) (allowing
appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file
a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
appellant fails to comply with a court order). It is ORDERED that appellee recover its costs on
appeal from appellants. See TEX. R. APP. P. 43.4.

       Appellee’s motion to dismiss this appeal is DENIED AS MOOT.

       SIGNED October 19, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice